Judgment, Supreme Court, New York County (Jeffrey Atlas, J.), rendered July 7, 1999, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of 3 to 6 years, unanimously affirmed.
Defendant did not preserve his argument that the court should not have imposed sentence without having received a report of the psychiatric, psychological and intelligence testing it had ordered in aid of sentencing, and we decline to review it in the interest of justice. Were we to review this claim, we would find that defendant was not prejudiced because he received the minimum lawful sentence and because nothing in the record casts any doubt on his mental competence. Defendant’s plea was knowing, intelligent and voluntary (see People v Harris, 61 NY2d 9 [1983]). Concur—Buckley, P.J., Tom, Ellerin and Marlow, JJ.